[Cite as In re J.C.E., 2016-Ohio-7843.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


IN THE MATTER OF: J.C.E.,                              :        OPINION
DELINQUENT CHILD.
                                                       :
                                                                CASE NO. 2016-G-0062
                                                       :

                                                       :


Appeal from the Geauga County Court of Common Pleas, Juvenile Division, Case No.
15 JD 000205.

Judgment: Reversed and remanded.


James R. Flaiz, Geauga County Prosecutor, and Melissa J. Lee, Assistant Prosecutor,
Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024 (For Appellee-
State of Ohio).

Jay F. Crook, Shryock, Crook & Associates, LLP, 30601 Euclid Avenue, Wickliffe, OH
44092 (For Appellant-J.C.E.).



CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     Adjudicated delinquent child, appellant, J.C.E., appeals the judgment of

the Geauga County Court of Common Pleas, Juvenile Division, in which the court, in

imposing appellant’s previously-suspended placement in the Department of Youth

Services (“DYS”), did not give appellant credit for the time he served in a community

corrections facility (“CCF”).             At issue is whether the trial court erred in not giving

appellant such credit. For the reasons that follow, we reverse and remand.
       {¶2}   On June 8, 2015, appellant was charged in a nine-count complaint with

four counts of burglary, two counts of petty theft, theft of drugs, criminal trespass, and

possession of marijuana. Appellant pled not true.

       {¶3}   On June 18, 2015, appellant pled true to two counts of burglary and

criminal trespass as charged in the complaint. The court committed appellant to DYS

for a term consisting of a minimum of one year and a maximum of up to appellant

turning 21 on the two burglary counts, each to be served consecutively to the other, for

a period of a minimum of two years to a maximum of appellant turning 21. However,

the court suspended appellant’s commitment on the condition that he successfully

complete a CCF program.

       {¶4}   On July 13, 2015, appellant was accepted into the Juvenile Residential

Center of Northwest Ohio (“JRC”), a CCF facility. A “community corrections facility” is

“a county or multicounty rehabilitation center for felony delinquents who have been

committed to the department of youth services and diverted from care and custody in an

institution and placed in the rehabilitation center.” R.C. 5139.01(A)(14).

       {¶5}   On February 5, 2016, the court’s Intake Officer filed a motion to impose

suspended detention/DYS placement. On February 9, 2016, the court held an impose

hearing, at which appellant stipulated he had failed to successfully complete the CCF

program as ordered by the court. At that hearing, the court placed appellant into DYS to

serve his previously-suspended commitment of two years on the minimum side to the

age of 21 on the maximum, “subject to whatever credit is dually due [him] under Ohio

law.” On February 12, 2016, the court entered judgment confirming the terms of its

commitment, but added that, pursuant to In re Thomas, 100 Ohio St.3d 89, 2003-Ohio-




                                             2
5162, appellant was given no credit for the time served at JRC. However, the court

gave appellant credit for 40 days of placement in the Portage-Geauga Juvenile

Detention Center. On February 19, 2016, the court entered a nunc pro tunc judgment in

which it repeated the provisions of its February 12, 2016 entry.

      {¶6}   Appellant appeals the court’s judgment, asserting the following for his sole

assignment of error:

      {¶7}   “The trial court committed [reversible] error in denying J.C.E.’s requested

credit for the time served at a C.C.F. based upon the holding of In re Thomas (2003),

100 Ohio St.3d 89.”

      {¶8}   As a preliminary matter, the state argues we should apply the plain error

standard of review because appellant never objected to the calculation of his

confinement credit at the impose hearing or after the hearing. However, at the impose

hearing, the court stated that appellant’s placement in DYS was “subject to whatever

credit is dually due [him] under Ohio law.” Thus, appellant had no reason to believe he

was not going to be given credit for his time served at JRC and he was not on notice

that the court was not going to give him credit for that period. Thus, there was no

reason for appellant to object at the hearing. Further, once the court expressly stated in

its February 12, 2016 judgment entry that appellant was not given such credit, that was

a final judgment, and it would have been too late to object. Hence, appellant did not

waive the issue and the plain error standard does not apply.

      {¶9}   Generally, an appellate court reviews the trial court’s calculation of

confinement credit for an abuse of discretion. In re J.K.S., 8th Dist. Cuyahoga Nos.

101967 and 101968, 2015-Ohio-1312, ¶8, citing In re. H.V., 138 Ohio St.3d 408, 2014-




                                            3
Ohio-812, ¶8. However, where the facts are not in dispute and the appellate court is

thus faced with the purely legal question of whether the juvenile court correctly applied

the law to the facts in determining whether time spent at a CFF constitutes

“confinement,” such question is a matter of law that we review de novo. In re T.W., 1st

Dist. Hamilton No. C-150327, 2016-Ohio-3131, ¶4. Thus, we review de novo the issue

of whether appellant was entitled to credit against his DYS commitment for his stay at

JRC.

        {¶10} Appellant argues the trial court erred in denying him credit for the time he

served at JRC. In support, he argues the trial court based its decision on In re Thomas,

supra, which has since been effectively superseded by statute.

        {¶11} Former R.C. 2152.18(B), regarding credit for time served for juveniles,

provided in pertinent part:

       {¶12} When a juvenile court commits a delinquent child to the custody of
             the department of youth services, * * * the court shall state in the
             order of commitment the total number of days that the child has been
             held, as of the date of the issuance of the order, in detention in
             connection with the delinquent child complaint upon which the order
             of commitment is based. The department shall reduce the minimum
             period of institutionalization * * * by both the total number of days that
             the child has been so held in detention as stated by the court in the
             order of commitment and the total number of any additional days that
             the child has been held in detention subsequent to the order of
             commitment but prior to the transfer of physical custody of the child
             to the department. (Emphasis added.)

        {¶13} In In re Thomas, supra, decided in 2003, the Supreme Court of Ohio

considered a case in which two juveniles sought credit for the time spent at a

rehabilitation and treatment center before their commitment to DYS. In construing the

former version of R.C. 2152.18(B), the Supreme Court in In re Thomas held:




                                               4
       {¶14}    The threshold issue is whether the children here were in
               “detention,” as that term is used in [former R.C. 2152.18(B)],
               before their placement at DYS. R.C. 2151.011(B)(14) * * * defines
               “detention” as “the temporary care of children pending court
               adjudication or disposition * * * in a public or private facility
               designed to physically restrict the movement and activities of
               children.” While appellants argue that the control exercised over
               them at the treatment and rehabilitation facilities constituted
               detention under the definition in R.C. 2151.011(B)(13), we
               disagree. The nature of the facility and the amount of control it
               exercises over its inhabitants are not the sole determinants of
               whether “detention” has occurred. Instead, the key here is the
               word “pending.” Read together, [former R.C. 2152.18(B)] and
               2151.011(B)(14) grant credit only for the days that a juvenile is
               restricted to a facility pending adjudication or disposition of the
               delinquency complaint * * *. (Emphasis added.) In re Thomas,
               supra, at ¶12.

       {¶15} Thus, under the former version of [R.C. 2152.18(B)], a youth committed to

a DYS facility could only receive credit for days the youth was held in “detention.”

Further, R.C. 2151.011(B)(14) defines detention as “the temporary care of children

pending court adjudication or disposition of the delinquency complaint * * * in a public or

private facility designed to physically restrict the movement and activities of children.”

As a result, a juvenile could only be given credit for time spent in the temporary care of

a facility designed to restrict the movement of children pending court adjudication or

disposition of the delinquency complaint.

       {¶16} In 2012, the language in R.C. 2152.18(B) was amended to remove the

phrase “held in detention,” and to replace it with the word “confined.” The revision

broadened the credit to which a juvenile is entitled toward his institutionalization at DYS

by making entitlement to credit dependent on whether the juvenile was simply confined

in connection with his complaint, as opposed to being in detention and thus restricted to




                                            5
a facility pending adjudication or disposition of the delinquency complaint. Current R.C.

2152.18(B) provides as follows (the revisions are italicized):

     {¶17} When a juvenile court commits a delinquent child to the custody of
           the department of youth services * * *, the court shall state in the
           order of commitment the total number of days that the child has been
           confined in connection with the delinquent child complaint upon
           which the order of commitment is based. The court shall not include
           days that the child has been under electronic monitoring or house
           arrest or days that the child has been confined in a halfway house.
           The department shall reduce the minimum period of
           institutionalization that was ordered by both the total number of days
           that the child has been so confined as stated by the court in the order
           of commitment and the total number of any additional days that the
           child has been confined subsequent to the order of commitment but
           prior to the transfer of physical custody of the child to the department.
           (Emphasis added.)

       {¶18} Thus, under the current version of R.C. 2152.18(B), whether a child is

entitled to credit for time served is no longer dependent on whether the child was

detained pending court adjudication or disposition of the delinquency complaint, but,

rather, whether the time spent in a CCF qualifies as confinement. While R.C. Chapter

2152 does not define “confinement,” R.C. 2152.18(B) provides some examples of what

is not confinement: electronic monitoring, house arrest, or time spent in a halfway

house.

       {¶19} The dispute in this appeal centers on the meaning of the term

“confinement.” Appellant argues this court should not follow the definition adopted by In

re Thomas because the statutory definition of “detention” relied on in In re Thomas is no

longer relevant in determining credit for time served because R.C. 2152.18(B) no longer

defines credit for time served in terms of detention. Rather, appellant argues this court,

like other Ohio Appellate Districts, in determining such credit, should follow the




                                             6
interpretation of “confinement” announced by the Supreme Court of Ohio in State v.

Napier, 93 Ohio St.3d 646 (2001).

        {¶20} In the adult criminal context, the Supreme Court of Ohio in Napier held

that entry into a community-based corrections facility (“CBCF”) (the adult counterpart of

a CCF) constitutes confinement. Napier at 647.

        {¶21} In Napier, the Ohio Supreme Court addressed whether time spent in a

CBCF should be credited against prison time under R.C. 2967.191 since inmates have

more opportunity to leave the facility than those confined in prison. In Napier, the

defendant had pled guilty to felony drug possession and had been sentenced to three

years of community-control sanctions, including treatment at a residential CBCF. After

the defendant had violated his community-control sanctions, the trial court imposed an

eight-month prison sentence, and the defendant claimed he was entitled to credit for

110 days spent at the CBCF. The trial court granted the defendant credit for only 30

days at the facility when he had been in “lockdown,” and not permitted to leave the

facility.

        {¶22} The Supreme Court in Napier reversed the trial court’s decision, holding

that the defendant was entitled to credit for all the time he had spent at the facility. Id. at

648. In reaching this conclusion, the Supreme Court, in considering whether admission

to a CBCF was “confinement,” looked to the definition of a CBCF, which “must be a

secure facility that contains lockups and other measures sufficient to ensure the safety

of the surrounding community.” Napier at 648. The Supreme Court looked at the

qualities of the facility, as well as the specific nature of the defendant’s experience at




                                              7
the facility to determine whether he had been sufficiently restricted so as to constitute

“confinement.” Id.

       {¶23} Thus, in Napier, the Supreme Court held that because a CBCF (1) is

secured in such a way to prevent offenders from entering the community without

approval of the facility’s managers, and (2) the facility exercises control over the ability

of the offender to leave the facility, all time served in a CBCF constitutes confinement

for purposes of credit for time served for adults, even though the offender may be

permitted to leave to participate in employment and other activities outside the CBCF.

Id. at 648.

       {¶24} Following the Supreme Court’s decision in Napier, the First, Third, Sixth,

and Eighth Appellate Districts have adopted the interpretation of “confinement” set forth

in Napier and applied it in the juvenile context. In re D.P., 1st Dist. Hamilton No. C-

140158, 2014-Ohio-5414, ¶18 (First District); In re D.P., 3d Dist. Auglaize Nos. 2-15-13

and 2-15-14, 2016-Ohio-747, ¶20; In re K.A., 6th Dist. Lucas No. L-12-1334, 2013-Ohio-

3847, ¶5; In re J.K.S., supra, at ¶12 (Eighth District).

       {¶25} In In re K.A, supra, the first case to apply Napier’s interpretation of

“confinement” in the juvenile context, the Sixth District held that by replacing the phrase

“held in detention” with the word “confined,” the General Assembly “broaden[ed] the

circumstances under which a youth will receive credit against his or her term of

institutionalization.” (Emphasis added.) In re K.A., at ¶5. The Sixth District held that

K.A. was entitled to credit for the time he spent in treatment at the Youth Treatment

Center, a CCF. Id. at ¶1, 2, 23.




                                              8
        {¶26} In In re J.K.S., supra, the Eighth District cited In re D.P., 2014-Ohio-5414,

and In re K.A., supra, in holding that the trial court abused its discretion in failing to

credit J.K.S. with days he spent at a residential, “locked intensive treatment unit.” In re

J.K.S., supra, at ¶10-12. The Eighth District noted that in both In re J.K.S. and In re

K.A., supra, “juveniles were housed in secure residential facilities as a condition of

community control and were later committed to the custody of a juvenile detention

center after violating conditions of community control. The residential treatment facilities

constituted confinement under the Napier standard.” In re J.K.S., supra, at ¶12. The

Eighth District stated: “A plain reading of R.C. 2152.18(B) indicates the court should

give credit for any time the juvenile ‘has been confined in connection with the delinquent

child complaint upon which the order of commitment is based.’” In re J.K.S., supra, at

¶13.

        {¶27} Most recently, the Third District in In re D.P., 2016-Ohio-747, adopted the

interpretation of “confinement” set forth in Napier and held that the juvenile’s time spent

in a CCF constituted “confinement” under Napier. In doing so, the Third District stated:

       {¶28} We recognize * * * that Napier “is an adult case” and that “[a]dults are
             treated differently than juveniles.” * * * We also recognize that the
             statute is arguably unartfully worded by not defining “confined” and
             by stating that a delinquent child receives credit for “days that the
             child has been confined in connection with the delinquent child
             complaint upon which the order of commitment is based,” except,
             among others, “days that the child has been confined in a halfway
             house.” (Emphasis omitted.) R.C. 2152.18(B).

       {¶29} Nevertheless, just as in an adult case, a court can “‘review the nature
             of the program to determine whether the restrictions on the
             participants are so stringent as to constitute ‘confinement’ as
             contemplated by the legislature.’” State v. Bondurant, 3d Dist. Marion
             No. 9-08-17, 2008-Ohio-5319, ¶13-15, quoting State v. Osborn, 3d
             Dist. Marion No. 9-05-35, 2006-Ohio-1890, ¶21 and citing Napier,
             supra.” In its judgment entry, the trial court stated, “In every aspect of



                                               9
            a child’s life, they [sic] are not free to come and go as they please.
            Are the juvenile courts to give credit for any time a child is not free to
            come and go as they [sic] please? * * * While a juvenile is subject to
            the rules of his or her household and school, some of which may be
            restrictive, these are not restrictions “‘so stringent as to constitute
            ‘confinement’ as contemplated by the legislature.’” (Emphasis
            omitted.) Bondurant at ¶15, quoting Osborn at ¶21. In other words,
            the restrictions a juvenile may experience at home or at school * * *
            are not the sort of stringent restrictions that amount to what it means
            to be “confined” under R.C. 2152.18(B). The secure facilities
            described in Napier, In re K.A., and In re J.K.S., for example, are a
            far cry from a home or a school. For the reasons above, we adopt the
            interpretation of “confinement” set forth in Napier. In re D.P., 2016-
            Ohio-747, at ¶21-22 (Third District).

       {¶30} In light of the Third District’s recent adoption of the Napier standard in

2016 in In re D.P., 2016-Ohio-747, the state’s argument that the Third District continues

to rely on In re Thomas is inaccurate and confusing. In support, the state relies on In re

N.G., 3d Dist. Hancock No. 5-13-35, 2014-Ohio-3190, decided by the Third District two

years before it decided In re D.P., 2016-Ohio-747. In any event, the Third District in In

re N.G. expressly stated that the issue of whether a juvenile is entitled to credit for time

served at a CCF toward his DYS commitment was not before the court. Id. at ¶11.

Rather, the court in In re N.G. cited Thomas to support its holding that “time spent in a

CCF was distinct from the DYS commitment” and “does not equate to being admitted to

a DYS facility.” Id. Thus, despite the Third District’s earlier decision in In re N.G., the

Third District in In re D.P., 2016-Ohio-747, adopted Napier’s interpretation of

“confinement.”

       {¶31} Thus, all four Ohio Appellate Districts that have addressed the issue,

including the Third, have adopted Napier’s interpretation of “confinement.” We agree

with the holdings of our fellow Districts and likewise adopt the interpretation of the term

“confinement” as set forth in Napier, supra.



                                            10
        {¶32} The state attempts to distinguish Napier by arguing CCFs are not

analogous to CBCFs (for adult criminals) because, unlike CBCFs, CCFs are not secure

facilities.   However, this is not true.     Ohio Adm.Code 5139-36-01(K) provides,

“‘Community Corrections Facility’ means a facility * * * in which juveniles are committed

by the court to participate in programs and services for a set period of time, established

by the court, while under the secure care and supervision twenty-four hours a day.”

(Emphasis added.)

        {¶33} The state argues that a CCF is part of DYS so that when appellant was

placed in JRC, he was in DYS’ custody and not entitled to any additional credit.

Significantly, the state does not cite any authority in support of this argument.

Moreover, this argument is defeated by In re N.G., supra, in which the Third District held

that time spent in a CCF is distinct from the DYS commitment. Id. at ¶11. Thus, the

time spent in a CCF may be counted against the juvenile’s time in DYS.

        {¶34} Further, the state’s efforts to distinguish two of the foregoing appellate

cases that adopted Napier are unavailing. Appellant argues that the First District’s

holding in In re D.P. 2014-Ohio-5414, is inapposite because the time spent by D.P. in

the CCF in that case was prior to the order committing the child to DYS, while

appellant’s stay at JRC occurred after the commitment in DYS.           However, this is

irrelevant because, according to the current version of R.C. 2152.18(B), credit for time

served is based on the time the juvenile is confined in connection with the delinquent

child complaint, not whether the placement in CFF is before or after the commitment to

DYS. Further, R.C. 2152.18(B) provides a juvenile is entitled to credit for the time he is




                                           11
confined before the order of commitment and after the order, but before transfer of

physical custody to DYS.

       {¶35} In addition, appellant’s attempt to distinguish In re T.W., supra, from the

instant case based on the fact that the CCF in In re T.W. was a different CCF than the

one involved in the present case (JRC) is unavailing because both treatment facilities

were CCFs and appellant has failed to cite any evidence in the record demonstrating

that the security procedures in the CCF involved in In re T.W. are different from those in

place at JRC.

       {¶36} The state also argues that this court should continue to apply Thomas,

although the statute on which it is based has been effectively superseded by

amendment, because children should not be treated as adults and in fact are entitled to

more protections. However, this argument is disingenuous because, under the prior

version of R.C. 2152.18(B) and Thomas, children were given less rights than adults as

children were not given credit for their stay at treatment centers, while adult criminals

under Napier were given such credit for their stays in CBCFs. It appears that the whole

point of current R.C. 2152.18(B) and those appellate cases adopting the definition of

“confinement” in Napier was to give children the same credit for time served in

treatment facilities that adult criminals enjoy.

       {¶37} Further, we must consider whether appellant was in confinement for

purposes of R.C. 2152.18(B). Appellant argues that on remand, this court should order

the trial court to credit appellant for all time served at JRC. In contrast, the state argues

that if we decide to adopt Napier instead of Thomas, we should remand for the trial

court to determine whether appellant’s stay at JRC constituted confinement pursuant to




                                              12
the standard set forth in Napier. We agree with the state’s argument; however, based

on the authority cited below, we do not agree with the state’s further argument that on

remand, appellant “must show he was in a locked facility, with gates, that was

monitored at all times.” Moreover, as discussed below, the fact that appellant was

permitted off-site family visits beginning in October 2015 is not determinative of whether

he was “confined” at JRC.

      {¶38} In applying Napier in an adult context, this court in Drummond v. Wilson,

11th Dist. Trumbull No. 2002-T-0128, 2002-Ohio-5366, citing State v. Edwards, 9th Dist.

Summit No. 20840, 2002 Ohio App. LEXIS 1940 (Apr. 24, 2002), stated:

      {¶39} [A] criminal defendant is entitled to credit under the Napier syllabus
            for “all time served” in a treatment facility only when it is shown that:
            (1) the facility is a community-based correctional facility under R.C.
            2301.52(A); and (2) the restraint on the defendant’s liberties rose to
            the same level of restraint which the Napier defendant had to
            endure. The Edwards court further concluded that the defendant
            had the burden of proving that the extent of the restraint rose to the
            Napier level. (Emphasis added.) Drummond, supra, at ¶12.

      {¶40} Further, the First District in In re D.P., 2014-Ohio-5414, stated:

      {¶41} [W]e cannot agree with the state that juveniles are never entitled to
            credit for “confinement” unless they are in a lockdown facility.
            Rather, juvenile courts must review the nature of the facility, to see
            if it is a secure facility with measures sufficient to ensure the safety
            of the surrounding community. Napier at 648. They must also
            review the nature of the restrictions on the juvenile at the facility to
            determine if the juvenile was “free to come and go as he wished” or
            if he was ‘subject to the control of the staff regarding personal
            liberties’ as contemplated by Napier. In re D.P., 2014-Ohio-5414,
            ¶18.

      {¶42} Based on our review of the record, we are unable to determine whether

appellant’s time at JRC constitutes confinement for purposes of R.C. 2152.18(B).

Appellant has not referenced any evidence in the record related to the nature of JRC or




                                            13
the conditions affecting appellant’s personal liberties during his time there. While the

trial court stated on the record that community correction facilities “are facilities that you

are locked up in a secured facility, you sleep in a locked room like a cell-type room,” the

court did not make any findings relative to the nature of JRC or appellant’s time there.

       {¶43} The following remand instructions of the First District in In re D.P., 2014-

Ohio-5414, are pertinent:

       {¶44} Without further evidence as to the nature of Hillcrest and the nature
             of the staff’s control regarding D.P.’s personal liberties, we are
             unable to determine the severity of the restrictions placed upon
             D.P.’s freedom and, thus, we cannot conduct a meaningful review
             of whether D.P. was “confined” as that term has been defined by
             the Supreme Court in Napier so as to be entitled to credit for time
             spent at Hillcrest School. See State v. Ventra, 11th Dist. Geauga
             No. 2010-G-2968, 2011-Ohio-156, ¶ 19-20. We, therefore, sustain
             D.P.’s assignment of error to the extent that the record does not
             contain enough evidence to support the trial court’s judgment, and
             the cause must be remanded so that the record can be developed
             as to the nature of the Hillcrest School and the staff’s control
             regarding D.P’s personal liberties. In re D.P., 2014-Ohio-5414, at
             ¶20.

       {¶45} We therefore hold the trial court erred in denying appellant credit for his

stay at JRC pursuant to In re Thomas, supra. Since the Supreme Court’s interpretation

of credit for time served by juvenile offenders in In re Thomas was based on a statute

that has since been amended, In re Thomas is no longer controlling and has been

superseded by R.C. 2152.18(B), as amended in 2012.

       {¶46} This matter is remanded for the trial court to take evidence and make

findings concerning the nature of JRC’s security procedures and the staff's control

regarding appellant's personal liberties. The trial court shall also determine whether

appellant was “confined” pursuant to R.C. 2152.18(B), as that term is interpreted by the




                                             14
Ohio Supreme Court in Napier, supra, and, if so, the number of days appellant was

confined.

      {¶47} In determining whether appellant was “confined” at JRC for purposes of

determining credit for time served, the trial court shall consider whether JRC is a secure

facility that contains lockups and other measures to ensure the safety of the surrounding

community; whether juveniles are secured there in such a way as to prevent them from

entering the community without the approval of JRC’s managers; and whether the

juveniles housed at JRC are under secure care and supervision. The court shall also

consider the nature of the restrictions on appellant to determine if he was free to come

and go as he wished or if he was subject to the control of the staff regarding his

personal liberties as contemplated by Napier.

      {¶48} The state argues the fact that appellant was allowed off-ground visits

makes his stay at JRC seem less “confining.” The record reflects that on October 8,

2015, the trial court granted JRC’s request to allow appellant to have off-ground visits

with his family, the length of such visits to be determined by JRC and the Geauga

County Juvenile Probation Department. The court ordered that a parent of appellant

shall remain with him at all times during the off-ground visit and report any rule

violations by appellant to JRC staff immediately, and that failure to do so may result in

further charges against appellant and/or his parent. Thus, appellant’s off-ground visits

were subject to court order. In Napier, supra, the Ohio Supreme Court held that the

time served in a CBCF constitutes “confinement,” even though the offender may be

permitted to leave to participate in employment and other activities outside the CBCF.

Moreover, in In re D.P., 2016-Ohio-747, the Third District held that temporary releases




                                           15
for such activities as a funeral pursuant to court order amounted to confinement. Id. at

¶27. On remand, the trial court shall also determine whether appellant’s off-grounds

visits constituted confinement.

      {¶49} For the reasons stated in the opinion of this court, it is the judgment and

order of this court that the judgment of the Geauga County Court of Common Pleas,

Juvenile Division, is reversed, and this matter is remanded to the trial court for further

proceedings consistent with the opinion.



TIMOTHY P. CANNON, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                           16